United States Court of Appeals
                      For the First Circuit

No. 15-2401

         HEARTS WITH HAITI, INC., and MICHAEL GEILENFELD,

                      Plaintiffs, Appellees,

                                v.

                          PAUL KENDRICK,

                       Defendant, Appellant.

No. 16-1839

         HEARTS WITH HAITI, INC., and MICHAEL GEILENFELD,

                      Plaintiffs, Appellants,

                                v.

                          PAUL KENDRICK,

                       Defendant, Appellee.


           APPEALS FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

         [Hon. John A. Woodcock, Jr., U.S. District Judge]


                              Before

                        Howard, Chief Judge,
                    Souter, Associate Justice,*
                     and Stahl, Circuit Judge.



     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
     Russell B. Pierce, Jr., with whom Norman, Hanson & DeTroy,
LLC, was on brief, for Hearts With Haiti, Inc., and Michael
Geilenfeld.
     Brent A. Singer, with whom Matthew M. Cobb and Rudman
Winchell were on brief, for Paul Kendrick.


                        April 27, 2017
              SOUTER, Associate Justice.                  Hearts With Haiti, Inc.,

and Michael Geilenfeld brought this action against Paul Kendrick

alleging      defamation,        false       light      invasion      of    privacy,      and

tortious interference with business relations.                         The claims were

based on Kendrick's public accusations that Geilenfeld sexually

abused boys in an orphanage he personally operated in Haiti and

that    the   abuse       was    enabled        by    Hearts   With    Haiti,      a     North

Carolina corporation that raised funds for the orphanage.                                   A

jury found for the Plaintiffs with separate awards of damages

totaling $14.5 million.                Kendrick appealed.             While the appeal

was pending, Kendrick's lawyer discovered a plausible argument

that    federal     subject-matter           jurisdiction       was    lacking.          This

court    remanded         the   case    to      the    district    court      to    address

Kendrick's     argument         in   the    first      instance,      and   the    district

court dismissed the action for lack of diversity jurisdiction.

Hearts With Haiti, Inc. v. Kendrick, 192 F. Supp. 3d 181 (D. Me.

2016).     Now, the Plaintiffs appeal the dismissal, and Kendrick

appeals with claims of trial error.                       We affirm the dismissal,

thus resolving both appeals.

              Federal subject-matter jurisdiction over this dispute

is     premised     on      diversity           of    citizenship,         requiring       the

allegation in a case of domestic-citizen diversity that each

plaintiff      is     a     citizen        of    a     different      state       from    the

defendant's.        See 28 U.S.C. § 1332(a)(1).                    "In order to be a


                                             - 3 -
citizen of a State within the meaning of the diversity statute,

a natural person must be both a citizen of the United States and

be domiciled within the State."            Newman-Green, Inc. v. Alfonzo-

Larrain, 490 U.S. 826, 828 (1989) (emphasis in original); accord

D.B. Zwirn Special Opportunities Fund, L.P. v. Mehrotra, 661
F.3d 124, 126 (1st Cir. 2011) ("United States citizens who are

domiciled abroad are citizens of no state[.]").                   Domicile is

"the place where [one] has his true, fixed home and principal

establishment, and to which, whenever he is absent, he has the

intention of returning."         Rodríguez-Díaz v. Sierra-Martínez, 853
F.2d 1027,    1029    (1st   Cir.    1988)    (internal    quotation    marks

omitted).       The district court held jurisdiction wanting because

it found that Geilenfeld was domiciled in Haiti and thus not a

citizen of a state for the purposes of diversity jurisdiction.

The trial court's conclusion was not clearly erroneous.                     Bank

One, Tex., N.A. v. Montle, 964 F.2d 48, 51 (1st Cir. 1992) (a

district court's determination of domicile is reviewed for clear

error).

               For more than two decades, Geilenfeld has lived in

Haiti, where he owns property, is employed, pays taxes, and

intends to be buried.           In a pre-trial deposition, he described

his "status in Haiti" as that of "permanent resident."                     It is

true,     as    the     Plaintiffs     point    out,   that   Geilenfeld     has

connections to Iowa as well: he was born and raised there, holds


                                       - 4 -
an Iowa bank account and an Iowa driver's license, is registered

to vote in Iowa, and occasionally visits Iowa.                       But in reality

these bare facts are inconsequential.                    Not long after graduating

from high school, Geilenfeld left Iowa to engage in foreign

missionary work for a Roman Catholic missionary order; the bank

account is largely, if not exclusively, used as a conduit of

funds to support his orphanage in Haiti; his only motor vehicle

is jointly owned in Haiti; he has not voted in Iowa since 1972;

and on his occasional visits to the state he stays in the guest

room of a family friend, since he owns no Iowa real estate.

              While the Plaintiffs try, on both legal and factual

grounds, to minimize the significance of this latter evidence,

their efforts are to no avail.                Their legal argument is that the

determination of state citizenship of a United States citizen

within     the   meaning        of     §    1332(a)(1)      should    turn     on    one

controlling      fact:    the    state      of     voting   registration.       In    an

attempt to soften the radicalism of this proposal, they cite

Shelton v. Tiffin, 47 U.S. (6 How.) 163 (1848), as suggesting as

much.     But Shelton's discussion of the law of domicile expressly

stops short of accepting the Plaintiffs' position.                      Although the

place    of   actually       exercising       the    franchise    was   said    to    be

dispositive,     the     Court       viewed   registration       without   voting    as

inconclusive:     "acquiring          a    right    of   suffrage,   accompanied     by

acts     which   show    a    permanent       location,      unexplained,      may   be


                                           - 5 -
sufficient."       Id. at 185.          More to the point, of course, is the

most recent expression of the Supreme Court's understanding that

state   citizenship         for     purposes       of     diversity       jurisdiction

requires national citizenship plus state domicile, which we take

to mean domicile as traditionally understood, Newman-Green, 490
U.S. at 828; we read Newman-Green's citation of Chief Justice

Marshall's opinion in Brown v. Keene, 33 U.S. (8 Pet.) 112, 115

(1834), see Newman-Green, 490 U.S. at 828, as indicating that

the later Court understood domicile as determined through the

traditional multi-factual enquiry.                   Accordingly, this circuit

has declined to invest the fact of voting registration with

conclusive evidentiary significance on the question of domicile.

See Bank One, 964 F.2d at 50.

             The    Plaintiffs'         second    point      calling   for   attention

goes to the district court's assignment of substantial weight to

Geilenfeld's       long    Haitian       residence      as    an    evidentiary   fact

running counter to the presumption that domicile endures once it

is   acquired.            See     id.     (presumption         favoring      continuing

domicile).     The Plaintiffs' argument is that a missionary moves

to a foreign place to serve its people, not to further personal

interests.         They   accordingly       object      to    the   district   court's

emphasis on Geilenfeld's personal choice to live in Haiti and

operate his orphanage after leaving the religious order that

first assigned him to work there but later sent him elsewhere.


                                          - 6 -
There is, however, no religious exception to the criteria of

domicile,    and      because    the    individual's         intent       is   a    primary

subject of those criteria, there was no error in giving weight

to   Geilenfeld's      personal      discretion      to    choose        his   missionary

field as he saw fit, once he was free from the order's authority

to   determine      his     residence     by    posting      him    to     a   particular

mission.

             Thus     the    district      court     did     not    clearly         err    in

applying     customary       standards       to    conclude        that     Geilenfeld's

contacts with Iowa have been too limited to cast doubt on the

sufficiency      of    the    substantial         evidence    that        Haiti     is    his

domicile.      As a stateless American citizen domiciled abroad,

Geilenfeld     did     not      satisfy      the    requirements          of      diversity

jurisdiction.

             On the assumption that Geilenfeld could not satisfy

the jurisdictional state citizenship requirement, he and Hearts

With Haiti request that we preserve diversity jurisdiction (and,

with   it,   the      jury   award     for     Hearts     With     Haiti)      by    simply

dismissing Geilenfeld from the suit, which the district court

refused to do.         See Fed. R. Civ. P. 21 ("On motion or on its

own, the court may at any time, on just terms, add or drop a

party."); see also Newman-Green, 490 U.S. at 827 (courts of

appeals can dismiss parties, too).                  Doing so at the post-trial

stage, however, would be unfair to Kendrick, as Geilenfeld's


                                          - 7 -
presence in this action gave Hearts With Haiti a significant

tactical advantage at trial.            See Newman-Green, 490 U.S. at 838

(advising courts of appeals to consider "whether the dismissal

of a nondiverse party will prejudice any of the parties in the

litigation," including whether "the presence of the nondiverse

party produced a tactical advantage for one party or another");

accord Gorfinkle v. U.S. Airways, Inc., 431 F.3d 19, 22-23 (1st

Cir. 2005); Sweeney v. Westvaco Co., 926 F.2d 29, 41 (1st Cir.

1991).

             Geilenfeld      testified       at    trial     about    his        appalling

experience     in     a    Haitian      jail       on    accusation          of     sexual

molestation,       which   was    brought     about     in     part   by     Kendrick's

defamatory     campaign.          The    evidence       detailed       the        horrific

conditions of the incarceration and tended to show Geilenfeld as

a   person    of    exemplary      integrity       in    his    suffering.              That

testimony was admitted on the ground that it was relevant to

Geilenfeld's damages for defamation, but there was an undeniable

risk that it would influence the jury's determination of the

issue    common     to     both    party's        claims,      whether       a    man     of

Geilenfeld's character would sexually abuse the youth he served.

Although     the   jury    was    instructed       to   consider      each       plaintiff

separately in reaching the verdicts, the tendency of the prison

evidence to evoke sympathy for Geilenfeld and to portray him as

unlikely to molest children supported the position of Hearts


                                        - 8 -
With Haiti that it had not ignored impropriety on Geilenfeld's

part.     To allow the verdict for Hearts With Haiti to stand,

then, would preserve an advantage that the organization has not

shown    would    have   been     available    to    it   in   the   absence      of

Geilenfeld's efforts as a co-plaintiff presenting evidence of

personal damages.        See also Hearts With Haiti, 192 F. Supp. 3d

at 207-08 (stating that "[t]he plain fact is that this case

would not have been the same case if Mr. Geilenfeld had not been

a plaintiff," and noting, in particular, Geilenfeld's testimony

regarding his "harrowing experience in Haitian jail").                      Hence,

we conclude that the district court did not abuse its discretion

in declining to cure the jurisdictional defect by dismissing

Geilenfeld from the action.           See Perry v. Blum, 629 F.3d 1, 16

(1st Cir. 2010) (reviewing for abuse of discretion a district

court's decision on a motion to add or drop a party pursuant to

Rule    21).      We   likewise   decline     to    dismiss    Geilenfeld    as   a

plaintiff.

               The district court's judgment dismissing this action

for lack of subject-matter jurisdiction, which we review in case

No. 16-1839, is affirmed.           We therefore do not reach the other

claims of trial error raised in case No. 15-2401.                    That appeal

is dismissed for lack of jurisdiction.




                                      - 9 -